Title: [Diary entry: 23 November 1786]
From: Washington, George
To: 

Thursday 23d. Mercury at 32 in the Morning—36 at Noon and 36 at Night. Very cold in the forenoon and not very agreeable at any time of the day—Wind at No. West. Rid to the Plantations at Muddy hole & Dogue run. At the first raking up dung—at the other gathering and husking of Corn. Set James Lawson and his comrade, Patrick Sheriden, to running a level ditch 2 feet wide at top, 1 at Bottom, and a spit deep, from the bridge over Muddy hole by the corner of the fence till it should come to the road by the other bridge and branch.  On my return home found Colo. (or Judge) Harrison of Maryland here as also Mr. William Craik.